Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed. 
The following is an examiner's statement for reasons for allowance.
Claims 1, 10 and 18 are allowable over the prior art of record since the cited references taken individually or in combination fail to particularly teach or fairly suggest allocating a shared channel having a bandwidth that is at least twice the corresponding bandwidth of any of the first non-interfering wireless channels; allocating a corresponding location service interval on the shared channel for transmission of at least a corresponding identifiable wireless data unit for locating the corresponding wireless client device between two or more of the wireless APs; and determining a location of at least one of the wireless client devices based on reception of at least the corresponding wireless data unit between the one wireless client device and the two or more wireless APs during the corresponding location service interval.
It is noted that the prior art of record shows selecting a non-interfering channel based on locations in the shared wireless medium (Elliott et al, US 20190341811 and Reis et al, US 20170171868).  However, the prior art of record, taken individually or in combination, fails to particularly disclose allowable limitations in claims 1, 10 and 18.
 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong S Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Monday -Friday 6:30am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467